Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3-8, 17-21, 30-35, 80-82 are pending.

Election/Restrictions
Applicant’s election of suramin as antipurinergic agent as the species without traverse in the reply filed on 01/10/2022 is acknowledged. 
Claims 1, 3-8, 17-21, 30-35, 80-82 are examined herein on the merits so far as they read on the elected species. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 17-21, 30-35, 80-82 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for particular antipurineric agent such as suramin in the method of treating autism spectrum disorder (ASD) does not reasonably provide enablement for any substance or compounds represented by “antipurineric agents” in general in the method herein.  The specification does not enable practice the invention commensurate in scope with these claims. 
The recitation, "antipurineric agent” is seen to be merely functional language.
The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention without undue experimentation. Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: 
(1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
(1). The Nature of the Invention:
 AII of the rejected claims are drawn to an invention which pertains to a method of treating ASD by administering an antipurineric agent. The nature of the invention is complex in that it encompasses the treatment of ASD comprising administering any antipurineric agent.
 (2). Breadth of the Claims: 
The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims. The claims encompass treatment of ASD by administering any antipurineric agent.
(3). Guidance of the Specification / (4) Working Examples:
 Instant specification para [0052] provides few examples of antipurineric agents.
Functional language at the point of novelty, as herein employed by Applicants, is admonished in University of California v. Eli Lilly and Co. 43 USPQ2d 1398 (CAFC, 1997) at 1406: stating this usage does ''little more than outline goal appellants hope the recited invention achieves and the problems the invention will hopefully ameliorate.'' The CAFC further clearly states '[A] written description of an invention involving a chemical genus, Iike a description of a chemical species, requires a precise definition, such as by structure. formula [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials'' at 1405 (emphasis added), and that ''lt does not define any structural features commonly possessed by members of the genus that distinguish from others. One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.  A definition by function, as we have previously indicated, does not suffice to define the genus ...'' at 1406 (empahasis added). 
In the instant case, “antipurineric agent” recited in the instant claims is purely functional distinction. Hence, this functional recitation read on any compounds that might have the recited function. 
Thus, Applicant's functional Ianguage at the points of novelty fail to meet the requirements set forth under 35 U.S.C. 112, first paragraph. Claims employing functional Ianguage at the exact point of novelty, such as Applicant's, neither provide those elements required to practice the inventions, nor ''inform the public during the Iife of the Genera/ Electric Co. v. Wabash Appliance Corp. 37 USPQ at 468 (US 1938).
 (5). State of the Art:
	While the state of the art is relatively high with regard to specific antipurineric agent for the treatment of ASD, the state of the art with regard to any “antipurineric agent” in general is underdeveloped. Different antipurineric agents have different chemical structures and are expected to behave in different manners, evidence that the level of skill in the art is low relative to the difficulty of the task of determining a suitable “antipurineric agent” for the treatment of ASD. 
(6). Predictability of the Art:
 The invention is directed to administration of "antipurineric agent” in general for the treatment of ASD.
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art cannot fully described genus, visualize or recognize the identity of the members of the genus, by structure, formula, or chemical name, of the claimed subject matter, except those particular compounds of formula disclosed in the specification, as discussed above in University of California v. Eli Lilly and Co. Hence, in the absence of fully recognizing the identity of the members of genus herein, one of skill in the art would be unable to fully predict possible 
Furthermore, one of skill in the art would recognize that it is highly unpredictable in regard to therapeutic effects for treating autism (ASD) in a patient, side effects, and especially serious toxicity that may be generated by drug-drug interactions when and/or after administering to a host any compounds represented by "antipurineric agent” and/or while the patient also administers other medicines. One of skill in the art would not be able to fully predict the possible treatment of autism (ASD) herein and possible adverse effects occurring with many agents having the claimed functional properties. Thus, the instant claimed invention is highly unpredictable. See text book “Goodman & Gilman’s The Pharmacological Basis of Therapeutics” regarding possible drug-drug interactions (9th ed, 1996) page 51 in particular. This book teaches that “The frequency of significant beneficial or adverse drug interactions is unknown” (see the bottom of the left column of page 51) and that “Recognition of beneficial effects and recognition of and prevention of adverse drug interactions require a thorough knowledge of the intended and possible effects of drugs that are prescribed” and that “The most important adverse drug-drug interactions occur with drugs that have serious toxicity and a low therapeutic index, such that relatively small changes in drug level can have significant adverse consequences” (see the right column of page 51) (emphases added). 
In the instant case, in the absence of fully recognizing the identity of the members genus herein except for those particular compounds in the specification, one of skill in the art would not be able to fully predict the possible treatments herein and possible adverse effects occurring with many compounds having claimed functional properties to be 
 (7). The Quantity of Experimentation Necessary: 
Thus, the specification fails to provide clear and convincing evidence in sufficient support of the broad use of any compounds having those functions recited in the instant claims. As a result, necessitating one of skill to perform an exhaustive search and undue experimentation for the embodiments of any compounds having function as “antipurineric agents”  recited in the instant claims suitable to practice the claimed invention. 
Genentech, 108 F.3d at 1366, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 
Therefore, in view of the Wands factors, the case University of California v. Eli Lilly and Co. (CAFC, 1997) and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test all compounds encompassed in the instant claims to be administered to a host employed in the claimed methods of the particular treatments herein, with no assurance of success.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 17-21, 31-34, 80, 81, 82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation “about” in claims 1, 3, 4, 5, 6, 17, 18, 20, 31, 32, 33, 34, 80, 81, 82 render the claims indefinite, since the recitation for example “about 3 µM to about 30 µM " in claim 1 which implies that values below 3 µM or above 30 µM are permitted. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this context, the term "from about…to about" which implies that values below and above the values are permitted. Further, the extent of variance permitted by "about" for example simply includes a small deviation (e.g. 10%) on either side of the specified value or it could also include values that deviate much more (e.g. 70- 200%) in this context is unclear as no definitive maximum points or minimum points can be defined.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1) Claims 1, 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Naviaux et al. (Transl Psychiatry, 2014, pages 1-11, PTO-1449).
Naviaux et al. teaches a method of treating autism spectrum disorder (ASD) comprising administering an antipurinergic agent suramin in an amount of 20 mg/kg intraperitoneally (i.p) given to 6-month old adult mice restored normal social behavior, 
Naviaux et al. does not specifically teach administering antipurinergic drug suramin in an amount to maintain plasma levels of suramin in the subject within a range of from 3 µM to 15 µM for 21 days or more; for 28 days or more; for 45 days are more as in instant claims 1, 3-5.
Naviaux et al. does not specifically teach administering antipurinergic drug suramin in an amount to maintain plasma levels of suramin in the subject within a range of from 5 µM to 15 µM for 21 days or more as in instant claim 6.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer antipurinergic agent suramin to a subject suffering from autism spectrum disorder (ASD) in an amount to maintain the plasma levels in the range of 3 µM to 15 µM for 45 days or more because 1) Naviaux et al. teaches that two days after treatment of mice with 20 mg/kg intraperitoneally (i.p), the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer antipurinergic agent suramin to a subject suffering from autism spectrum disorder (ASD) in an amount to maintain the plasma levels in the range of 5 µM to 15 µM for 21 days or more because 1) Naviaux et al. teaches that two days after treatment of mice with 20 mg/kg intraperitoneally (i.p), the suramin concentration in the plasma was 7.64 µM (i.e the concentration in plasma is in an amount as in instant claimed range); the plasma half life of suramin after a single dose in mice is 1 week; and no suramin was detected after 5 weeks of drug washout; and 2) Naviaux et al. teaches that after washout of the drug, improvements were lost and the former abnormalities returned i.e one need to continue administering suramin to maintain the improvement. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer suramin to a subject suffering from autism spectrum disorder (ASD) in an amount to maintain the plasma levels in the 
It would have been obvious to a person of ordinary skill in the art to optimize the amounts of suramin to be administered to obtain the desired plasma levels to obtain the best therapeutic effect. Optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious and routine optimization. 

2) Claims 7, 17-20, 80 are rejected under 35 U.S.C. 103 as being unpatentable over Naviaux et al. (Transl Psychiatry, 2014, pages 1-11, PTO-1449) as applied to claims 1, 3-6, and further in view of Hamidpour et al. (Journal of Biomedical Sciences, 2016, pages 1-7, PTO-1449).
Naviaux et al. 2014 is applied as discussed above.
Naviaux et al. does not specifically teach administering antipurinergic drug suramin in an amount to maintain plasma levels of suramin in the subject within a range of from 3 µM to 30 µM for 21 days or more, wherein said administration occurs two or more times as in instant claim 7.
Naviaux et al. does not specifically teach administration of two or more doses of suramin to maintain plasma levels of suramin in the subject within a range of from 1 µM to 30 µM; within a range of from 1 µM to 15 µM; within a range of from 5 µM to 15 µM; within a range of from 3 µM to 15 µM for 21 days or more as in instant claims 17-18, 20, and 80. 

Hamidpour et al. teaches that the suramin is washed out in 5 weeks and suramin 20 mg/kg is administered every week for one month i.e 4 doses is administered. See page 4, right hand column, para 3; page 5, right hand column, para 1.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer two or three or more doses of suramin to a subject suffering from autism spectrum disorder (ASD) to maintain the plasma levels within a range of from 1 µM to 30 µM; within a range of from 1 µM to 15 µM; within a range of from 5 µM to 15 µM; or within a range of from 3 µM to 15 µM for 21 days or more because 1) Naviaux et al. teaches that two days after treatment of mice with 20 mg/kg intraperitoneally (i.p), the suramin concentration in the plasma was 7.64 µM (i.e the concentration in plasma is in an amount as in instant claimed range); the plasma half life of suramin after a single dose in mice is 1 week; and no suramin was detected after 5 weeks of drug washout; 2) Naviaux et al. teaches that after washout of the drug, improvements were lost and the former abnormalities returned i.e one need to continue administering suramin to maintain the improvement, and further 3) Hamidpour et al. teaches that the suramin is washed out in 5 weeks and suramin 20 mg/kg is administered every week for one month i.e 4 doses is administered. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer two, three or more doses of suramin to a subject suffering from autism spectrum disorder (ASD) to maintain the plasma levels within a range of from 1 µM to 30 
It would have been obvious to a person of ordinary skill in the art to optimize the amounts of suramin to be administered, frequency of administration to obtain the desired plasma levels to obtain the best therapeutic effect. Optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious and routine optimization. 

3) Claims 8, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Naviaux et al. (Transl Psychiatry, 2014, pages 1-11, PTO-1449), in view of Hamidpour et al. (Journal of Biomedical Sciences, 2016, pages 1-7, PTO-1449) as applied to claims above 1, 3-6, 7, 17-20, 80, and further in view of Momeni et al. (20130267441, PTO-1449).
Naviaux et al. do not specifically teach that suramin is administered intravenously.
Momeni et al. teaches intravenous injection of suramin to treat patients diagnosed with autism. See paras [0096], [0150]. Patients diagnosed with autism are treated with Suramin starting with 0.1 g per single weekly intravenous injection.  Where necessary, the dose is escalated in increments of 0.1 g to up to 1 g per injection.  Dosing is further 
adjusted individually by the supervising clinician.  In cases of severe adverse effects, the dose is lowered or the treatment interrupted. Significant improvements in functioning are observed during the course of the treatment compared to baseline. See para [0150].



4) Claims 30-35, 81-82 are rejected under 35 U.S.C. 103 as being unpatentable over Naviaux et al. (PLOS ONE, 2013, PTO-1449).
Naviaux et al. 2013 teaches a method of treating an autism spectrum disorder (ASD) in a subject in need thereof comprising administering an antipurinergic agent suramin (hexasodium salt) 10 or 20 mg/kg ip weekly injection to mice. See page 13, left column, para 5 (wherein it is taught that antipurinergic therapy with suramin corrected all of the core behavioral abnormalities and multisystem comorbidities that were observed in the MIA muse model of autism spectrum disorders); page 3, left hand column, para 2 for dose administration. It is pointed out that administration of 10 or 20 mg/kg weekly indicates administering first dose of 10 or 20 mg/kg followed by a treatment holiday of 6 or more days and then administration of second dose of 10 or 20 mg/kg of suramin.
Naviaux et al. 2013 does not specifically teach a 10-40 day treatment holiday between the first and second dose.
It would have been obvious to a person of ordinary skill in the art to control the frequency of the dosage by routine optimization to obtain the best therapeutic effect. One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e 10-40 day or 12 to 20 day treatment holiday between the 
It would have been obvious to a person of ordinary skill in the art to administer the particular amounts of first dose and particular amounts of second dose as in instant claims 31, 32, 81, 82 to obtain the best therapeutic effect. One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer the first and second dose in amounts as in instant claims because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious and routine optimization. Further, Naviaux et al. 2013 teaches administration of 10 or 20 mg/kg of suramin i.e reads on instant dose.
It would have been obvious to a person of ordinary skill in the art to administer the amounts of first dose within a range of 400 mg/m2 to 600 mg/m2 and amounts of second dose within a range of 400 mg/m2 to 600 mg/m2 as in instant claims 33, 34 to obtain the best therapeutic effect. One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen as in instant claims i.e administer the first and second dose in amounts as in instant claims because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious and routine optimization. 
The reference teaches that the dosage and administration interval can be varied. Thus, the reference has recognized these parameters as variables, it would have been customary for an artisan of ordinary skill to determine the optimal dosage in order to best achieve the desired results.

Prior Art made of Record:
Naviaux et al. Molecular Autism 2015, 6:1….PTO-1449
Antipurinergic therapy corrects the autism-like features in the Fragile X (Fmr1 knockout) mouse model Jane C Naviaux5 , Lin Wang….teaches Suramin;
US 20160209428 A1: Naviaux et al., teaches treating autism with suramin, para [0143]; PTO-1449; weekly administration; [0140] Behavioral testing began at 13 weeks of age, after one month of weekly antipurinergic therapy with suramin;


TITLE: Extracellular Mitochondrial ATP, Suramin, and Autism? AUTHOR(S): Theoharides, Theoharis C. SOURCE: Clinical Therapeutics (2013), 35(9), 1454-1456. This article discusses the extracellular mitochondrial ATP, suramin, and autism. The antipurinergic drug suramin could induce severe urticarial reactions in more than 90% of patients and adrenal damage in about 50% and also impair renal function, induce blood dyscrasias, optic atrophy and peripeheral neuritis.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627